

117 S2420 IS: Electric Bicycle Incentive Kickstart for the Environment Act
U.S. Senate
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2420IN THE SENATE OF THE UNITED STATESJuly 21, 2021Mr. Schatz (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a credit for the purchase of certain new electric bicycles.1.Short titleThis Act may be cited as the Electric Bicycle Incentive Kickstart for the Environment Act or as the E-BIKE Act. 2.Credit for certain new electric bicycles(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 36C.Electric bicycles(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this subtitle for any taxable year an amount equal to 30 percent of the cost of any qualified electric bicycle placed in service by the taxpayer during such taxable year.(b)Limitation(1)Dollar limitationIn the case of any taxpayer for any taxable year, the credit allowed under subsection (a) shall not exceed the excess (if any) of—(A)$1,500 (twice such amount in the case of a joint return), reduced by(B)the aggregate credits allowed to the taxpayer under subsection (a) for the 2 preceding taxable years.(2)Number of bicyclesIn the case of any taxpayer for any taxable year, the number of bicycles taken into account under subsection (a) shall not exceed the excess (if any) of—(A)1 (2 in the case of a joint return), reduced by(B)the aggregate number of bicycles taken into account by the taxpayer under subsection (a) for the 2 preceding taxable years.(c)Qualified electric bicycleFor purposes of this section—(1)In generalThe term qualified electric bicycle means a two- or three-wheeled vehicle—(A)which is a class 1 electric bicycle, a class 2 electric bicycle, or a class 3 electric bicycle, (B)which is equipped with—(i)pedals capable of propelling such vehicle,(ii)a saddle or seat for the rider, and(iii)an electric motor of less than 750 watts which is capable of propelling such vehicle,(C)the original use of which commences with the taxpayer,(D)which is acquired for use by the taxpayer in the United States and not for lease or resale, and(E)which is not property of a character subject to an allowance for depreciation or amortization in the hands of the taxpayer.(2)Limitation based on acquisition costThe term qualified electric bicycle shall not include any vehicle if the aggregate amount paid for the acquisition of such vehicle exceeds $8,000.(3)Class 1 electric bicycleThe term class 1 electric bicycle means a two- or three-wheeled vehicle equipped with an electric motor that provides assistance only when the rider is pedaling, that is not capable of providing assistance when the speed of the vehicle exceeds 20 miles per hour, and that is not a class 3 electric bicycle.(4)Class 2 electric bicycleThe term class 2 electric bicycle means a two- or three-wheeled vehicle equipped with an electric motor that may be used to propel the vehicle without the need of any additional assistance, and that is not capable of providing assistance when the speed of the vehicle exceeds 20 miles per hour.(5)Class 3 electric bicycleThe term class 3 electric bicycle means a two- or three-wheeled vehicle equipped with an electric motor that provides assistance only when the rider is pedaling, and that is not capable of providing assistance when the speed of the vehicle exceeds 28 miles per hour..(b)Conforming amendments(1)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,.(2)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.(c)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:Sec. 36C. Electric bicycles..(d)Effective dateThe amendments made by this section shall apply to vehicles placed in service after the date of the enactment of this Act, in taxable years ending after such date.(e)Treasury reportNot later than 3 years after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s designee) shall make publicly available a written report specifying the number of taxpayers claiming the credit allowed under section 36C of the Internal Revenue Code of 1986 (as added by this section) and the aggregate dollar amount of such credits so allowed. Such information shall be stated separately for taxable years beginning in 2021 and 2022, and shall be stated separately with respect to each such years with respect to taxpayers in each of the income brackets to which section 1 of such Code applies.